DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in email communication with Rong Zhang on 05/18/2022
The application has been amended as follows: 

1. 	A memory cell, comprising: 
a metallization layer having an upper surface and a lower surface; 
at least one layer of insulating material positioned above the metallization layer; 
an internal sidewall spacer positioned within the at least one layer of insulating material, the internal sidewall spacer defining a spacer opening, the internal sidewall spacer comprising an upper surface and a lower surface; 
a bottom electrode positioned within the spacer opening, the bottom electrode comprising an upper surface and a lower surface; 
a memory state material positioned above the upper surface of the bottom electrode and above the upper surface of the internal sidewall spacer; 
a top electrode positioned above the memory state material; and 
an encapsulation layer on sidewalls of the top electrode and the memory state material and on a recessed upper surface of the at least one layer of insulating material below each of the upper surface of the bottom electrode and the upper surface of the internal sidewall spacer, wherein the memory state material is positioned on and abuts each of the upper surface of the bottom electrode and the upper surface of the internal sidewall spacer, 
wherein the upper surface of the metallization layer abuts a lower surface of the at least one layer of insulating material and the lower surface of the internal sidewall spacer.

3.	(Canceled)

10. 	A memory cell, comprising: 
a metallization layer having an upper surface and a lower surface; 
at least one layer of insulating material positioned above the metallization layer; 
an internal sidewall spacer positioned within the at least one layer of insulating material, the internal sidewall spacer defining a spacer opening, the internal sidewall spacer comprising an upper surface and a lower surface; 
a bottom electrode positioned within the spacer opening, the bottom electrode comprising an upper surface that defines an upper surface area; 
a memory state material positioned on and abuts each of the upper surface of the bottom electrode and the upper surface of the internal sidewall spacer; 
a top electrode positioned above the memory state material, the top electrode comprising a bottom surface that defines a bottom surface area of the top electrode, wherein the upper surface area of the bottom electrode is less than the bottom surface area of the top electrode; 
and an encapsulation layer on sidewalls of the top electrode and the memory state material and on a recessed upper surface of the at least one layer of insulating material below each of the upper surface of the bottom electrode and the upper surface of the internal sidewall spacer,  
wherein the upper surface of the metallization layer abuts a lower surface of the at least one layer of insulating material and the lower surface of the internal sidewall spacer.

14-18. 	(Canceled)

24.	(Canceled)


Allowable Subject Matter
Claims 1-2, 4-8, 10-12 and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, Peng, discloses a memory cell, comprising: a metallization layer having an upper surface and a lower surface; at least one layer of insulating material positioned above the metallization layer; an internal sidewall spacer positioned within the at least one layer of insulating material, the internal sidewall spacer defining a spacer opening, the internal sidewall spacer comprising an upper surface and a lower surface; a bottom electrode positioned within the spacer opening, the bottom electrode comprising an upper surface and a lower surface; a memory state material positioned above the upper surface of the bottom electrode and above the upper surface of the internal sidewall spacer; a top electrode positioned above the memory state material; and an encapsulation layer on sidewalls of the top electrode and the memory state material and on a recessed upper surface of the at least one layer of insulating material below each of the upper surface of the bottom electrode and the upper surface of the internal sidewall spacer, wherein the upper surface of the metallization layer abuts a lower surface of the at least one layer of insulating material and the lower surface of the internal sidewall spacer. The prior art of records, individually or in combination, do not disclose nor teach “wherein the memory state material is positioned on and abuts each of the upper surface of the bottom electrode and the upper surface of the internal sidewall spacer” in combination with other limitations as recited in claim 1.
The prior art of record, Peng, discloses a memory cell, comprising: a metallization layer having an upper surface and a lower surface; at least one layer of insulating material positioned above the metallization layer; an internal sidewall spacer positioned within the at least one layer of insulating material, the internal sidewall spacer defining a spacer opening, the internal sidewall spacer comprising an upper surface and a lower surface; a bottom electrode positioned within the spacer opening, the bottom electrode comprising an upper surface that defines an upper surface area; a memory state material; a top electrode positioned above the memory state material, the top electrode comprising a bottom surface that defines a bottom surface area of the top electrode, wherein the upper surface area of the bottom electrode is less than the bottom surface area of the top electrode; and an encapsulation layer on sidewalls of the top electrode and the memory state material and on a recessed upper surface of the at least one layer of insulating material below each of the upper surface of the bottom electrode and the upper surface of the internal sidewall spacer, wherein the upper surface of the metallization layer abuts a lower surface of the at least one layer of insulating material and the lower surface of the internal sidewall spacer. The prior art of records, individually or in combination, do not disclose nor teach “a memory state material positioned on and abuts each of the upper surface of the bottom electrode and the upper surface of the internal sidewall spacer” in combination with other limitations as recited in claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811